 
Exhibit 10.1


Summary of 2009 Named Executive Officer Cash Compensation


The Compensation Committee of our Board of Directors has approved 2009 base
salaries for our named executive officers as set forth below.


The Compensation Committee has also approved a process for the determination of
2009 cash bonuses for our named executive officers, pursuant to which bonuses
will be determined in the discretion of the Compensation Committee based on the
achievement of certain corporate and individual goals in 2009.  The corporate
goals include objectives relating to the development of drug candidates and the
achievement of specified financial targets.  The achievement of these goals will
be evaluated by the Compensation Committee in making determinations regarding
bonuses for 2009 performance.  The Compensation Committee has established a
bonus target, expressed as a percentage of base salary, for each of our named
executive officers, assuming that corporate and individual goals are fully
achieved.  The bonus target percentage for each of our named executive officers
is set forth below.


Name and Position
 
2009
Base Salary
 
2009
Bonus Target
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer
 
$560,000
 
 50%
Alan J. Main, Ph.D.
Executive Vice President of Pharmaceutical Research
 
$340,000
 
 35%
Jeffrey L. Wade, J.D.
Executive Vice President and General Counsel
 
$340,000
 
 35%
Brian P. Zambrowicz, Ph.D.
Executive Vice President and Chief Scientific Officer
 
$365,000
 
 40%
James F. Tessmer
Vice President, Finance and Accounting
 
$225,000
 
 25%


